Name: Regulation (EEC) No 2120/71 of the Commission of 1 October 1971 fixing the maximum period in respect of which storage costs are reimbursed to intervention agencies under the system for offsetting storage costs for sugar
 Type: Regulation
 Subject Matter: accounting;  trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 832 Official Journal of the European Communities No L 222/14 Official Journal of the European Communities 2.10.71 REGULATION (EEC) No 2120/71 OF THE COMMISSION of 1 October 1971 fixing the maximum period in respect of which storage costs are reimbursed to intervention agencies under the system for offsetting storage costs for sugar THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, validity for those storage contracts ; whereas a maximum period should be fixed for the reimbursement in question having regard to the period which a storage contract may cover and the normal period for the disposal of sugar by inter ­ vention ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar : Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 100/67/ EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1060/71 ,2 and in particular Article 8 (3 ) thereof ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 750/683 of 18 June 1968 laying down general rules for offsetting storage costs for sugar, as last amended by Regulation (EEC) No 152/71 4 provides , in particular, that the cost of reimbursing storage costs should be met by a levy on manufacturers ; whereas Article 2 (3 ) of that Regulation lays down that where sugar which has been the subject of intervention measures is held in store by intervention agencies reimbursement shall be limited to a specified maximum period ; Reimbursement made to intervention agencies pursuant to Article 2 (3 ) of Regulation (EEC) No 750/68 as part of the system for offsetting storage costs shall be limited to the period between the provisional payment for the sugar in question and the end of the maximum period of validity of the storage contracts prescribed in Article 7 (2) (a) and (b) and (3 ) of Regulation (EEC) No 1280/71 , plus two months . Whereas Commission Regulation (EEC) No 1280/71 5 of 18 June 1971 laying down detailed rules for the buying-in of sugar by intervention agencies provides, in the case of sugar offered for intervention, for the conclusion of storage contracts between sellers and intervention agencies ; whereas Article 7 of that Regulation sets out specified maximum periods of Article 2 1 OJ No 308 , 18.12.1967, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities .2 OJ No L 115, 27.5.1971 , p . 16. 3 OJ No L 137, 21.6.1968, p . 4. 4 OJ No L 22, 28.1.1971, p . 1 . 5 OJ No L 133 , 19.6.1971, p . 34. It shall enter into force on 1 July 1971 . Official Journal of the European Communities 833 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1971 . For the Commission The President Franco M. MALFATTI